In a support proceeding pursuant to article 4 of the Family Court Act, the appeal is from an order of protection of the Family Court, Kings County, dated February 9, 1977. Order reversed, on the law, without costs or disbursements, and application for an order of protection denied, without prejudice to the filing of a petition seeking such an order. While the court may issue an order of protection in conjunction with an award of support, the record here is barren of any substantial proof regarding the father’s noncompliance with prior visitation conditions so as to justify the entry of an order of protection. Damiani, J. P., Shapiro, Mollen and O’Connor, JJ., concur.